Citation Nr: 1516240	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss disability.

2.  Entitlement to a compensable rating for hepatitis C.

3.  Entitlement to an increased rating for degenerative spondylosis of L5 with spondylolisthesis of L5-S1, rated as 40 percent disabling from May 4, 2009, to August 30, 2012.
 
4. Entitlement to restoration of a 40 percent rating for degenerative spondylosis of L5 with spondylolisthesis of L5-S1.

5.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney-at-Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

During the course of the Veteran's appeal, in a February 2012 rating decision, the RO proposed to reduce the rating for degenerative spondylosis of L5 with spondylolisthesis of L5-S1 from 40 percent to 20 percent. In June 2012, the RO issued a rating decision effectuating the proposed reduction, and assigned a 20 percent rating effective September 1, 2012.  Since this is just a sub-issue of the issue on appeal, the issue is before the Board.

In January 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

As regards the claim for a TDIU, each time a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, he has implicitly made a claim for a TDIU. The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (TDIU "is part and parcel of the determination of the initial rating for [a] disability"). In this case, the Veteran's claims for an increased rating included a claim for a TDIU, as evidenced by the examination reports and treatment records reflecting the Veteran's report that he is not employed, at least in part, due to his service-connected lumbar spine disability.  The Board acknowledges that a claim for TDIU has been specifically raised and denied in an unappealed November 2012 rating decision.  However, given the submission of additional evidence relating the Veteran's unemployability to his service-connected lumbar spine disability and the Veteran's Board hearing testimony discussing his unemployment, the Board will address this claim.

In February 2015, the Veteran's representative submitted additional evidence along with a waiver of original RO consideration of the evidence.  This evidence is accepted for inclusion in the appeal.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability is manifested by level I hearing in the right ear and level I hearing in the left ear.

2.  The Veteran's hepatitis C is productive of intermittent fatigue, malaise and arthralgia; dietary restrictions, continuous medications, or incapacitating episodes have been shown.

3. The Veteran's degenerative spondylosis of L5 with spondylolisthesis of L5-S1 has been manifested by complaints of pain with limitation of range of motion, but ankylosis, neurologic impairment outside of lumbar radiculopathy of the right and left leg, and/or incapacitating episodes as defined by VA have not been demonstrated.

4.  The AOJ has not established improvement in degenerative spondylosis of L5 with spondylolisthesis of L5-S1.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a 10 percent rating for hepatitic C have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2014).

3.  The criteria for a rating in excess of 40 percent rating for degenerative spondylosis of L5 with spondylolisthesis of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2014).  

4.  The 40 percent rating for degenerative spondylosis of L5 with spondylolisthesis of L5-S1 is restored. 38 C.F.R. § 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In May 2009 and May 2010 pre- rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for increased rating.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2009 and May 2010 letters.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran has also been afforded various VA examinations with respect to the claims.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes

The Veteran also presented testimony at a hearing in January 2015.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform evaluations of the disabilities on appeal are warranted.

A. Hearing Loss

The Veteran's service-connected bilateral hearing loss is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

On VA examination in June 2010, the Veteran reported hearing difficulty including difficulty hearing the television and other people during conversation.  He indicated that he had to ask others to repeat what they said.  On audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
60
55
LEFT
25
40
50
70

The average for the right ear was 41 decibels while it was 46 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed within normal limits sloping to moderately severe sensorineural hearing loss bilaterally.

Using Table VI, the Veteran's June 2010 examination results revealed level I hearing in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.  

VA treatment records reflect that the Veteran received hearing aids in August 2010.

On VA examination in August 2012 pertaining to the Veteran's claim for TDIU, the examiner provided an opinion regarding the impact on the Veteran's hearing loss on his employability.  The examiner noted that the Veteran continued to demonstrate a bilateral sensorineural hearing loss in both ears.  The hearing loss was of a mild to moderate degree in the low and mid-frequencies and then remained moderate in the higher frequencies.  The examiner indicated that hearing losses of this nature generally does not affect a person s ability to understand speech under ideal listening conditions. Such conditions would be typified as speaking with a person who is directly facing you with good lighting and with no background noise. Under
less than ideal listening conditions, individuals with the Veteran's type of hearing loss demonstrate difficulty understanding speech.  The examiner indicated that, at his visit to this clinic in August 2012, he reported exactly these types of difficulties in employment situations. He noted difficulty understanding speech within electronic transmission systems particularly telephone and television. He had a significant amount of difficulty understanding speech whenever there is a background noise and whenever he cannot see the person who was speaking. He also noted difficulty hearing electronic warning signals.

In summary, the examiner determined that the hearing loss that is demonstrated by the Veteran certainly did not preclude his ability to obtain meaningful and gainful employment, but he would be expected to incur difficulties understanding speech under less than ideal listening conditions of the nature that he described in his visit.

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions regarding his bilateral hearing loss.

However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record, which in this case includes only those findings from the June 2010 VA examination.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, the Board finds that a compensable rating for the service connected bilateral hearing loss disability is not warranted.

B.  Hepatitis C

The Veteran's hepatitis C is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Under this Diagnostic Code, a 0 percent rating is warranted for nonsymptomatic hepatitis C.

A 10 percent rating for hepatitis C contemplates intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past 12 month period.  

The next higher rating, 20 percent, requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication, or incapacitating episodes of at least two weeks but less than four weeks in the last 12 months.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae.  38 C.F.R. §§ 4.14, 4.115, Diagnostic Code 7354.

The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354.

On VA examination in June 2010, the examiner noted that the Veteran was on interferon and ribavirin treatment for 6 months in 2005.  He was not on any current treatment.  The Veteran endorsed fatigue and malaise but denied nausea, vomiting, anorexia, right upper quadrant pain, or hepatomegaly.  

Objectively, there was no evidence of malnutrition and an abdominal examination was normal.  There were no other signs of liver disease.  The examiner diagnosed hepatitis C and noted that the disability impacted the Veteran's occupational activities in that it caused weakness or fatigue.  

On VA examination in August 2012, the examiner noted that the Veteran was diagnosed with hepatitis C about 8 to 9 years ago.  He was treated with Interferon and Ribavirin for 6 months about 6 years ago.  Continuous medication was not required for control of his liver condition.  Signs and symptoms attributable to choreic infectious liver disease included near-constant and debilitating fatigue and arthralgia.  Malaise, anorexia, nausea, vomiting, weight loss, right upper quadrant pain, hepatomegaly, or resulting malnutrition were denied.

He had not had any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain due to the liver condition during the past 12 months.  The examiner diagnosed hepatitis C.
The examiner determined that the disability did not affect the Veteran's ability to work.  

The Veteran's VA treatment records document diagnosis of hepatitis C, stable.  While the Veteran at one time related memory and concentration problems stemming from his Interferon treatment, after cognitive testing and neurology assessment, a January 2010 notation reflects most likely etiology for these complaints was his depression.

During the Veteran's January 2015 Board hearing, the Veteran testified that his hepatitis C was in remission, and while his levels had raised it was not to the point that it required treatment.  He last received treatment in approximately 2006.  The Veteran expressed that he experienced fatigue and lack of strength, but was unable to distinguish fatigue from his hepatitis C from other sources, such as effects of his pain medication.

Based on the foregoing, the Board concludes that a 10 percent rating is warranted for the Veteran's hepatitis C.  In so finding, the Board notes that VA examinations disclose that the disability is productive of fatigue and malaise.  While there is some question as to whether the Veteran's fatigue and malaise is solely attributable to his hepatitis C, VA examiners have indicated that these are signs and symptoms of hepatitic C.  Moreover, while the record does not indicate that the Veteran experiences anorexia associated with the disease, given that the Veteran's hepatitis C is productive of some symptoms, the Board cannot say that the disability is nonsymptomatic.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the disability more nearly approximates the criteria for a 10 percent rating.

However, the Board also finds that a rating in excess of 10 percent is not warranted.  Under Diagnostic Code 7354, a 20 percent rating is warranted for daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication.  In this case, the Veteran has indicated that he was not receiving any treatment for the disability and the evidence of record does not indicate that the Veteran on a dietary restriction.  Furthermore, there is no indication of incapacitating episodes, and such episodes were specifically denied on August 2012 VA examination.  Similarly, ther is no lay or medical evidence of anorexia.

The Board has considered the applicability of other rating codes, but has found none.  As such, the Board finds that a 10 percent rating, but no higher, is warranted.

C.  Lumbar Spine

The Veteran's degenerative spondylosis of L5 with spondylolisthesis of L5-S1 is rated as 40 percent under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.   This is the maximum evaluation for limited motion of the lumbar spine and the functional equivalent of limitation of motion of the lumbar spine.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Veteran's 40 percent rating was subsequently reduced to 20 percent in a May 2012 rating decision.  The propriety of this reduction is discussed below.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examination in June 2008, the Veteran reported that his back had been bothering him for many years, and that he had a recent exacerbation at work. Has had radicular pain and numbness in left leg and had undergone injections in his spine.  The Veteran endorsed numbness and paresthesias but denied other neurological symptoms.  The Veteran endorsed fatigue, decreased motion, stiffness, weakness, and pain.  The pain occurred with twisting, bending and lifting.  The pain occurred daily and lasted for hours at a time.  The Veteran also reported that the pain radiated to the left lower extremity.  He denied flare-ups.  The examiner indicated that the Veteran had not suffered from any incapacitating episodes of intervertebral disc syndrome during the previous 12-month period.  He was able to walk more than one-quarter of a mile but less than 1 mile.

Noted objective abnormalities of the thoracic sacrospinalis included spasm, guarding, pain with motion, and tenderness.  Muscle spasm, guarding, or weakness was noted to be not severe enough to result in an abnormal gait or abnormal spinal contour.  Inspection of the spine revealed a stooped posture and antalgic gait.  There were no abnormal spinal curvatures present.

Sensory examination revealed loss in a L4/L5 nerve distributions along medial border of foot and the lst/2nd webspace.  Motor and reflex examinations were normal.

Range of motion testing revealed flexion to 90 degrees with pain beginning at 70 degrees.  Extension was to 20 degrees with pain beginning at 20 degrees.  Right and left lateral flexion and rotation were to 30 degrees with pain beginning at 20 degrees.  There was pain with all range of motion and upon repetitive motion, but no additional loss in degree with repetitive range of motion.

The examiner diagnosed lumbar degenerative spondylosis and noted that while the Veteran was employed full time in maintenance, the disability caused significant effects on employment including decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and lower extremity pain.  The disability also caused moderate effects on daily activities including exercise and chores.

The pertinent evidence of record also includes a December 2008 report from Dr. B. of the Pain Institute of Tennessee reflecting that the Veteran presented with complaints of back pain.  He indicated that the pain began during service but he reinjured his back at work when he slipped from a ladder in April 2008.  Dr. B. noted significant spondylolisthesis at L5-S1 on x-ray and correlating to his pain and left lower extremity sensory loss.  Continued treatment records dated through June 2009 reflect treatment for complaints of pain and medication management.  

A March 2009 VA x-ray of the lumbar spine revealed grade 1 L5-S1 spondylolisthesis associated with questionable degenerative L5 spondylolysis.  

The Veteran underwent EMG studies for low back pain with complaint of radiation.  He reported many years of back pain with exacerbation after a work injury one year prior.  The study was normal and there was no evidence of L5-S1 radiculopathy or of a sensory motor polyneuropathy.  

On VA examination in August 2009, the Veteran endorsed symptoms of decreased motion and severe pain that radiated down the left leg.  He denied incontinence, paresthesias, weakness, and fatigue.  He used a cane for ambulation and was able to walk one-quarter of a mile.

Inspection of the spine revealed normal posture and head position with symmetry in appearance.  Gait was normal, and there was no abnormal spinal curvature or ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracic sacrospinalis.  The examiner commented that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.

Range of motion testing revealed flexion to 30 degrees, extension to 5 degrees, and left lateral rotation to 20 degrees, and right and left lateral flexion to 20 degrees.  There was objective evidence of pain on active range of motion and on repetitive motion; however, there was no additional limitation after 3 repetitions of range of motion.  

A neurological examination of the lower extremities yielded normal findings with the exception of decreased sensation in the left lower extremity to light touch.

The examiner noted that June 2009 x-ray revealed bilateral L5 spondylolysis associated with grade 1 L5-S1 spondylolisthesis.  There was mild L4-L5 and L5-S1 neural foraminal stenosis.  The examiner diagnosed degenerative arthritis of the lumbar spine.  He noted that the Veteran was not employed and was on disability.  The disability prevented exercise, sports, and recreation and caused moderate impact on activities such as travel and chores.

A June 2010 VA physical therapy report reflects that the Veteran presented with complaint of back pain.  He rated the pain a constant level of 7 on a scale to 10, and 8 out of 10 at worst.  He had increased pain with prolonged sitting, standing, and weight bearing activities.  The pain occasionally radiated down the left lower extremity.  Range of motion testing revealed flexion to 50 degrees and extension only into neutral (90 degrees).  He was given a TENS unit for treatment of his pain.

On VA examination in August 2010, the Veteran reported low back pain that worsened after the workplace injury.  He endorsed symptoms of fatigue, decreased motion, stiffness, weakness, spasm, and pain radiating down the lower extremities.  He also endorsed numbness, paresthesias, falls, and unsteadiness. He used a cane for ambulation.  There were no incapacitating episodes of spine disease noted.

Inspection of the spine revealed normal posture and head position.  Gait was normal.  There were no abnormal spinal curvatures or ankylosis.  There were no objective abnormalities of the thoracolumbar sacrospinalis, including spasm, atrophy, guarding, pain with motion tenderness, or weakness.  The examiner noted that muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.

Range of motion testing revealed flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left flexion rotation to 10 degrees, light lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion.  On repetitive range of motion testing, there was objective evidence of pain, but no additional limitation after 3 repetitions of range of motion.  A neurological examination of the lower extremities was normal.  

The examiner diagnosed spondylosis of L5 with spondylolisthesis of L5-S1.  He indicated that the disabilities would cause occupational impairment including decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  With regard to activities of daily living, the examiner noted that the Veteran had pain with walking and also with minimal bending at the waist.  He could perform only light chores at home.

On VA examination in August 2012, the Veteran reported constant low back pain that had worsened over the years.  He took Percocet daily for pain. The Veteran also endorsed constant numbness and tingling in the left leg that was worse with increased standing.  He now also had constant right leg pain that originated in the back.  The Veteran reported flare-ups of back pain which caused him to fall and episodes of increased pain during which he had to stay off of his feet.

Range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees, each with pain at the endpoint of range of motion.  There was no additional limitation in range of motion on repetition.  The examiner noted that there was additional functional loss or functional impairment after repetitive motion, including less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.

There was tenderness to palpation across the entire back.  The examiner noted that the Veteran did have guarding or muscle spasm, which resulted in an abnormal gait.   After neurological examination, the examiner noted moderated radiculopathy of both the right and left lower extremities.  No other neurological abnormalities related to the lumbar spine were present.

The examiner also determined that the Veteran had intervertebral disc syndrome, and that the disability was productive of incapacitating episodes of a total duration of at least 6 weeks during the previous 12 months.  The Veteran used a cane on a constant basis for relief of pressure off of his back.  He also used a TENS unit for pain control.  An x-ray revealed transitional vertebra with facet arthropathy at L5-L6 and L6-S1.

The examiner diagnosed degenerative arthritis of the spine.  She noted that the disability impacted his ability to work, in that the disability prevented him from bending, prolonged standing or sitting, and heavy lifting.

A February 2013 private vocational report notes the counselor's opinion that the Veteran's service-connected disabilities prevent him from sleeping well at night, tending to basic chores and responsibilities around the house without experiencing increase in pain and a need for frequent breaks, sitting and standing for prolonged periods of time, walking for extended periods of time, lifting, bending, pushing, pulling and squatting, reaching overhead, concentrating and staying on tasks, and maintaining minimum activities of daily living without need for strong pain medication.

During a phone conversation with the counselor, the Veteran reported that after undergoing injection, he was to not do much and take it easy for 3 days.  He stated that he was able to sit, stand, and walk no more than 20 minutes before experiencing pain.  He noted that reclining was the most comfortable position.  He woke up throughout the night due to pain and the need to change positions.  He discussed how his leg gave out randomly, and as often as 3 times per week.  The Veteran further reported that his pain medication made him tired and unable to focus.  

The counselor found the Veteran unable to perform sedentary, light, medium, or heavy duty work.  She noted that the symptoms the Veteran experienced from degenerative spondylolisthesis and lumbar radiculopathy precluded him from being able to perform the essential work functions of his past work or any competitive job in the national economy.

During the Veteran's January 2015 Board hearing, he testified that his back problems caused difficulties in his daily functioning, including maintaining his house and getting to and from appointments.  He reported that he could not get out of bed without medication and had difficulty with sitting and standing for long periods of times. He also endorsed leg numbness and noted that his left leg went out on him periodically.   He used a cane for walking.  He indicated that his back pain affected his ability to sleep a few times per week. With respect to treatment, the Veteran reported that he underwent injection every 2 months.  He noted that his doctors told him not to do anything but lay around for 3 days after the injection in order for the medication to work properly.  He reported flare-ups of pain where he could not get out of bed at least once a week.  The Veteran indicated that he last worked in 2008 in maintenance until he was no longer able to do his job duties due to pain.  

In a January 2015 statement, private physician Dr. A. wrote that the Veteran had been in his care since January 2014 with a diagnosis of intervertebral disc disorder of the lumbar region with myelopathy and lumbosacral radiculitis.  He noted that the Veteran experienced episodes of exacerbating back pain with radiating pain into his left leg.  A recent functional capacity evaluation indicated that the Veteran's lumbar flexion was to 44 degrees under normal circumstances, and that exacerbations could decrease flexion to 30 degrees or less.  In addition, the Veteran described his pain as constant burning, numbness, tingling, shooting, throbbing, and sharp.  He assumed that the Veteran had this level of disability since SSA found him unable to engage in gainful employment since April 2008.

With respect to the claim for increased rating for degenerative spondylosis of L5 with spondylolisthesis of L5-S1, the aforementioned evidence reflects that this disability has been manifested by symptoms of pain, stiffness and limited range of motion.  In order to warrant a higher rating, there must ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  Specifically, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.  In fact, range of motion findings consistently reflected forward flexion to greater than 30 degrees.  Such findings are consistent with the 40 percent rating currently assigned.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran has been shown to be able to perform repetitive range of motion testing, there is nothing to suggest fixation of the lumbar spine.  Consequently, a higher rating is not warranted on this basis.  

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Veteran is already service-connected for right and left leg radiculopathy, and the rating assigned for these disabilities is not currently before the Board.  No other neurological impairment has been demonstrated.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  The Board acknowledges the findings of the August 2012 VA examiner that the Veteran's lumbar spine disability was productive of incapacitating episodes of a total duration of at least 6 weeks during the previous 12 months.  However, previous examinations, VA and private treatment records, and the Veteran's own statements do not reflect that he has been prescribed bedrest by a physician due to incapacitating episodes of intervertebral disc disease.  While the Veteran has reported that he has been told to "take it easy" for a few days after undergoing steroid injection, this is not the same as prescribed best due to incapacitating episodes.  As such, the Board finds that the preponderance of the evidence against a finding that the Veteran experiences  incapacitating episodes as contemplated by the regulation.  Accordingly, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements and hearing testimony regarding the severity of his low back symptoms.  Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 40 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Although he described periods of immobility, even if credible, there is no proof of ankylosis of the lumbar or entire spine.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements

Reduction

It is clear that evaluations may be reduced. However, there are standards that must be addressed in order to reduce an evaluation. There is nothing in this case that reflects that the AOJ considered whether there was improvement in the Veteran's degenerative spondylosis of L5 with spondylolisthesis of L5-S1. This is a fatal error.  Furthermore, there is nothing in the record that would establish that there was improvement in the disability. Here, there are two fatal errors in the rating decision and the 40 percent evaluation is restored. Brown v. Brown, 5 Vet.App. 413 (1993).

D.  All Increased Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disorders.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's bilateral hearing loss, hepatitis C, and degenerative spondylosis of L5 with spondylolisthesis of L5-S1 as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that while a 10 percent rating for hepatitis C is warranted and a 40 percent rating for degenerative spondylosis of L5 with spondylolisthesis of L5-S1 must be restored, ratings in excess of 40 percent for this disability, and a compensable rating for bilateral hearing loss disability are not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.

A 10 percent rating for hepatitis C is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for degenerative spondylosis of L5 with spondylolisthesis of L5-S1 from May 4, 2009, to August 30, 2012 is denied.

Restoration of a 40 percent rating for degenerative spondylosis of L5 with spondylolisthesis of L5-S1 is granted.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for TDIU is warranted.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)

In this case, the Veteran is service connected for degenerative spondylolysis of L5, with spondylolisthesis of L5-S1, rated as 40 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; residuals of left shoulder injury, rated as 10 percent disabling; hepatitis C, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable. His combined evaluation is 70 percent.  See 38 C.F.R. § 4.25.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).

SSA records reflect that the Veteran last worked in April 2008.  It was noted that his past work history was as a machinist and in maintenance.  A private vocational report also reflects that the Veteran has his GED and worked previously as a machinist and in factories.  

However, the Board does not have sufficient evidence to decide the claim.  As noted in the RO's November 2012 rating decision denying a TDIU, the Veteran has not completed and returned the VA-Form 21-8940, Veteran's Application for
Increased Compensation Based on Unemployability, or VA Form 21-4192, Request for Employment Information.  As such, there is insufficient evidence to determine the Veteran's complete education, training, and employment background.  

The Veteran is reminded that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street and his cooperation is required for proper development of his claim. See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU. The AOJ should forward the appropriate forms, VA Form 21-8940 and VA Form 21-4192 for completion.

2.  The AOJ should undertake any additional development deemed warranted, to include consideration of whether additional examination or medical opinion on the impact of the Veteran's service-connected disabilities on his employability is warranted.

3.  Then, the AOJ should readjudicate the Veteran's claim for TDIU. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


